Case 5:20-cv-05799-LHK Document 204-17 Filed 09/23/20 Page 1 of 4




                 EXHIBIT 16
                Case 5:20-cv-05799-LHK Document 204-17 Filed 09/23/20 Page 2 of 4


St. John, Joseph

From:                              Sadik.Huseny@lw.com
Sent:                              Wednesday, September 23, 2020 10:47 AM
To:                                Alexander.V.Sverdlov@usdoj.gov; St. John, Joseph
Cc:                                steven.bauer@lw.com; Amit.Makker@lw.com; Shannon.Lankenau@lw.com;
                                   rick.bress@lw.com; Melissa.Sherry@lw.com; Anne.Robinson@lw.com;
                                   Tyce.Walters@lw.com; Genevieve.Hoffman@lw.com; Gemma.Donofrio@lw.com;
                                   kclarke@lawyerscommittee.org; jgreenbaum@lawyerscommittee.org;
                                   erosenberg@lawyerscommittee.org; dspence@lawyerscommittee.org;
                                   asaini@lawyerscommittee.org; mjordan@lawyerscommittee.org;
                                   pchaudhuri@lawyerscommittee.org; mike.feuer@lacity.org; kathleen.kenealy@lacity.org;
                                   danielle.goldstein@lacity.org; mike.dundas@lacity.org; weiserw@brennan.law.nyu.edu;
                                   wolf@brennan.law.nyu.edu; percivalk@brennan.law.nyu.edu;
                                   legalwebmail@ci.salinas.ca.us; michaelmu@ci.salinas.ca.us; dmcpaul@nndoj.org;
                                   jasearle@nndoj.org; mrosenbaum@publiccounsel.org; rbalabanian@edelson.com;
                                   lhough@edelson.com; dpongrace@akingump.com; dfrommer@akingump.com;
                                   Rebecca.hirsch2@cityofchicago.org; David.Holtzman@hklaw.com;
                                   Brad.Rosenberg@usdoj.gov; FedProg.ECF@usdoj.gov; david.m.morrell@usdoj.gov;
                                   alexander.haas@usdoj.gov; Dan.Mauler@usdoj.gov; Murrill, Elizabeth;
                                   brad@benbrooklawgroup.com; Kollmeyer, Josiah
Subject:                           RE: National Urban League et al v. Ross, No. 5:20-cv-05799-LHK (N.D. Cal.)


CAUTION: This email originated outside of Louisiana Department of Justice. Do not click links or open
attachments unless you recognize the sender and know the content is safe.

Hi Scott,

We’re a little confused about the timing of your potential motion here, as our lawsuit was filed over a month ago, and
Louisiana’s Attorney General could have reached out to us a long time ago to discuss the case/talk through any relevant
issues. Given the current procedural posture, we would need to know a bit more before agreeing to anything regarding a
potential motion or related briefing.

Let’s proceed in this fashion. Please send us whatever motion Louisiana/any other states intend to file. Also, please let us
know who at the Louisiana Governor’s office you’ve been in touch with, along with those folks at other states you have
reached out to, so that we may understand the relevant constituencies and claimed interests at play. Once we have your
motion and that information, I’d be happy to get on a call with you to meet and confer; I would also be in position to
separately meet and confer with the other relevant state actors. And all of that would allow us to gauge our position about
the claimed interests at issue that would drive any motion to intervene, and let you know Plaintiffs’ position on any such
intervention.

Many thanks.

Sadik

Sadik Huseny | LATHAM & WATKINS LLP
505 Montgomery Street, San Francisco, CA 94111
office: +1.415.395.8116 | cell: +1.415.860.0401
email: sadik.huseny@lw.com | web: SadikHuseny




                                                             1
                 Case 5:20-cv-05799-LHK Document 204-17 Filed 09/23/20 Page 3 of 4

From: Sverdlov, Alexander V. <Alexander.V.Sverdlov@usdoj.gov>
Sent: Wednesday, September 23, 2020 5:33 AM
To: St. John, Joseph <StJohnJ@ag.louisiana.gov>
Cc: Bauer, Steve (Bay Area) <steven.bauer@lw.com>; Huseny, Sadik (Bay Area) <Sadik.Huseny@lw.com>; Makker, Amit
(Bay Area) <Amit.Makker@lw.com>; Lankenau, Shannon (Bay Area) <Shannon.Lankenau@lw.com>; Bress, Rick (DC)
<rick.bress@lw.com>; Sherry, Melissa (DC) <Melissa.Sherry@lw.com>; Robinson, Anne (DC) <Anne.Robinson@lw.com>;
Walters, Tyce (DC) <Tyce.Walters@lw.com>; Hoffman, Genevieve (DC) <Genevieve.Hoffman@lw.com>; Donofrio,
Gemma (DC) <Gemma.Donofrio@lw.com>; kclarke@lawyerscommittee.org; jgreenbaum@lawyerscommittee.org;
erosenberg@lawyerscommittee.org; dspence@lawyerscommittee.org; asaini@lawyerscommittee.org;
mjordan@lawyerscommittee.org; pchaudhuri@lawyerscommittee.org; mike.feuer@lacity.org;
kathleen.kenealy@lacity.org; danielle.goldstein@lacity.org; mike.dundas@lacity.org; weiserw@brennan.law.nyu.edu;
wolf@brennan.law.nyu.edu; percivalk@brennan.law.nyu.edu; legalwebmail@ci.salinas.ca.us;
michaelmu@ci.salinas.ca.us; dmcpaul@nndoj.org; jasearle@nndoj.org; mrosenbaum@publiccounsel.org;
rbalabanian@edelson.com; lhough@edelson.com; dpongrace@akingump.com; dfrommer@akingump.com;
Rebecca.hirsch2@cityofchicago.org; David.Holtzman@hklaw.com; Rosenberg, Brad (CIV) <Brad.Rosenberg@usdoj.gov>;
ECF, FedProg (CIV) <FedProg.ECF@usdoj.gov>; david.m.morrell@usdoj.gov; alexander.haas@usdoj.gov; Mauler, Dan
(CIV) <Dan.Mauler@usdoj.gov>; Murrill, Elizabeth <MurrillE@ag.louisiana.gov>; Bradley Benbrook
<brad@benbrooklawgroup.com>; Kollmeyer, Josiah <KollmeyerJ@ag.louisiana.gov>
Subject: Re: National Urban League et al v. Ross, No. 5:20-cv-05799-LHK (N.D. Cal.)

Scott,

 Please represent the Defendants’ position as follows:

“Defendants consent, but respectfully urge the Court not to delay resolution of Plaintiffs’ motion for a preliminary
injunction.”

Thanks,
Aleks Sverdlov


         On Sep 22, 2020, at 7:41 PM, St. John, Joseph <StJohnJ@ag.louisiana.gov> wrote:


         Counsel:

         As previously indicated, the State of Louisiana, potentially joined by other States, intends to intervene in
         the above-captioned matter. In view of the district court’s stated intent to issue a ruling within 48 hours,
         Louisiana contemplates filing its motion tomorrow morning. Louisiana will also move for expedited
         action and – to the extent any party opposes – a shortened response time of 24 hours. Please let me
         know your position by 08:00 a.m. Central tomorrow, September 23, 2020.

         Don’t hesitate to call with any questions or if you would like to meet-and-confer via telephone.

         Best regards,
         Scott

         <image001.png>           Joseph Scott St. John
                                  Deputy Solicitor General
                                  Office of Attorney General Jeff Landry
                                  Tel: (225) 485-2458
                                  stjohnj@ag.louisiana.gov
                                                                2
               Case 5:20-cv-05799-LHK Document 204-17 Filed 09/23/20 Page 4 of 4
                              www.AGJeffLandry.com



       The information contained in this transmission may contain privileged and confidential
       information. It is intended only for the use of the person(s) named above. If you are not the
       intended recipient, you are hereby notified that any review, dissemination, distribution or
       duplication of this communication is strictly prohibited. If you are not the intended recipient,
       please contact the sender by reply e-mail and destroy all copies of the original message. To reply
       to our e-mail administrator directly, please send an e-mail to postmaster@ag.state.la.us.
_________________________________

This email may contain material that is confidential, privileged and/or attorney work product for the sole use of
the intended recipient. Any review, disclosure, reliance or distribution by others or forwarding without express
permission is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all
copies including any attachments.

Latham & Watkins LLP or any of its affiliates may monitor electronic communications sent or received by our
networks in order to protect our business and verify compliance with our policies and relevant legal
requirements. Any personal information contained or referred to within this electronic communication will be
processed in accordance with the firm's privacy notices and Global Privacy Standards available at www.lw.com.
The information contained in this transmission may contain privileged and confidential information. It is
intended only for the use of the person(s) named above. If you are not the intended recipient, you are hereby
notified that any review, dissemination, distribution or duplication of this communication is strictly prohibited.
If you are not the intended recipient, please contact the sender by reply e-mail and destroy all copies of the
original message.




                                                         3
